EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Barton on 1/27/21.
The application has been amended as follows: 
In claim 1 line 17 after “paper” delete “at”.
In claim 19 line 3 delete “the two-dimensional clothing of claim 1.” and insert 
- - - two-dimensional clothing comprising:
a first side of a piece of paper and a second side of the piece of paper;
on the first side of the piece of paper, a depiction of a front side of clothing and a depiction of a back side of clothing;
a fold line at a line of symmetry between the depiction of the front side and the depiction of the back side of the two-dimensional clothing;
at least one shoulder strap with a front side portion and a back side portion separated by the fold line;
a folded area formed on the at least one shoulder strap, the folded area formed by two additional folds that intersect at the fold line on a side adjacent a portal of the two-dimensional clothing and extend outwardly away from the fold line to an opposite side of the at least one shoulder strap;


wherein the portal extends from said line of symmetry, away from said line of symmetry in either direction; and,
wherein the two-dimensional clothing is adapted for placement on shoulders of said two-dimensional doll through use of the at least one shoulder strap extending from the front side of the two-dimensional clothing to the back side of the two-dimensional clothing. - - - 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art failed to disclose two-dimensional clothing for a flat doll having a first side of a piece of paper and a second side of the piece of paper with the first side of the piece of paper having a depiction of front and back sides of the clothing, a fold line at a line of symmetry between the front and back side depictions, at least one shoulder strap with a front side portion and a back side portion separated by the fold line, a folded area formed on the at least one shoulder strap and having two additional folds that intersect at the fold line on a side adjacent a portal of the clothing and extend outwardly away from the fold line to an opposite side of the at least one shoulder strap, one of glue or tape placed on the second side of the piece of paper covering the fold line and the folded area such that the two additional folds of the folded area remain folded and the portal extends from and away from the line of symmetry in either direction such that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711